ON MOTION FOR REHEARING AND CLARIFICATION

DAUKSCH, J.
Petitioner seeks to have us clarify or explain the reason for the denial of her petition for writ of certiorari. We had denied it without opinion and she says:
In order to avoid future confusion and misinterpretation of this Court’s intentions, Petitioner requests this Court to rehear and to clarify the meaning of its “denial” of the subject Petition. Petitioner wishes to avoid the possibility that this Court’s unfavorable disposition of her petition for discretionary interlocutory review will be treated as a determination on the merits of the issues raised therein, and, hence, that she will be foreclosed in the future from raising such issues in any direct appeal(s) of the final order(s) entered by the lower tribunal under the doctrine of res judicata.
We answer by aligning ourselves with the rulings in the other district courts which hold that a denial of a petition for writ of certiorari is not a ruling on the merits and does not establish law of the case. See Degrasse v. Wertheim, 566 So.2d 515, 515 (Fla. 3d DCA 1990); Johnson v. Florida Farm Bureau Cas. Ins. Co., 542 So.2d 367, 369 (Fla. 4th DCA 1988); Bevan v. Wanicka, 505 So.2d 1116, 1117 (Fla. 2d DCA 1987); Don Mott Agency, Inc., v. Hamson, 362 So.2d 56, 58 (Fla. 2d DCA 1978). Of course, if the court of appeal chooses to do so it can issue a denial on the merits, which would establish law of the case. But a denial without an opinion would not have that effect.
Motion for rehearing DENIED; Clarification GRANTED; REMANDED.
W. SHARP, and GOSHORN, JJ., concur.